Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed January 7th, 2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive in light of the claim amendments.  The 35 USC 112 rejections have been withdrawn.

2.  Applicant’s arguments, filed January 7th, 2022, with respect to the 35 USC 103 rejecitons of the independent claims have been fully considered and are persuasive in light of the claim amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Coleman et al (US 2017/0286118).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 23-25, 27-31, 33-38, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvel et al (US 2003/0097550, herein Chauvel) in view of Coleman et al (US 2017/0286118, herein Coleman).

Regarding claim 23, Chauvel teaches an apparatus comprising:

a private cache of the first processing unit to store a plurality of cache lines ([0032-0033], local memory per processing unit); and
execution circuitry to perform a single execution of an instruction to copy, to the shared memory, a subset of the plurality of cache lines comprising every dirty cache line in the private cache that is within a contiguous address range specified by operands of the instruction including a starting memory address and a range indicator ([0066-0069], [0072-0081], clean-range operation writes back any dirty cache lines within the specified address range to shared memory & [0066], external memory 530 may represent L2 or L3 shared caches, [0069], instruction specifies registers defining the range of the clean operation, or may use an immediate field to define a range, [0082], instruction operands).
Chauvel fails to teach wherein the range indicator comprises an integer value specifying a number of cache lines included in the contiguous address range.
Coleman teaches an apparatus for performing memory instructions wherein a range indicator of an instruction comprises an integer value specifying a number of cache lines included in a contiguous address range to be copied by the instruction ([0065], data granularity field selects number of cache lines & [0066], single instruction to copy multiple cache lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chauvel and Coleman to utilize a number of cache lines as a range indicator for the copy instruction.  While Chauvel discloses the use of a start and end address for copying information from memory, Chauvel does disclose that the instruction parameters such as the addresses may be included in an immediate field (Chauvel [0069]).  Therefore, using such an immediate field to indicate a number of cache lines to be copied, as disclosed by Coleman, may reduce the size and overhead of the memory instructions, thus increasing the overall performance of the processing apparatus.  As doing so would merely entail a combination of known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art.


Regarding claim 25, the combination of Chauvel and Coleman teaches the apparatus of claim 23, wherein a cache coherence state of each of the cache line in the subset is set to a Shared state responsive to the single execution of the instruction (Chauvel Table 1, indicators to mark entries as shared & [0067-0068], shared cache tags).

Regarding claim 27, the combination of Chauvel and Coleman teaches the apparatus of claim 23, wherein the contiguous address range comprises a number of incrementally-addressed cache lines as specified by the range indicator, and wherein each of the incrementally-addressed cache lines is associated with a memory address equal to, or larger than, the starting memory address (Chauvel [0068], pointer incremented as operation proceeds through address range).

Regarding claim 28, the combination of Chauvel and Coleman teaches the apparatus of claim 23, wherein the starting memory address is a linear memory address (Chauvel [0006], [0036-0038]).

Regarding claim 41, the combination of Chauvel and Coleman teaches the apparatus of claim 23, wherein the contiguous address range comprises a number of decrementally-addressed cache lines as specified by the range indicator, and wherein each of the decrementally-addressed cache lines is associated with a memory address equal to, or smaller than, the starting memory address (Chauvel [0068], [0089], ability to decrement instruction target values).



Claims 35-37, 39-40, and 43 refer to a machine-readable medium embodiment of the apparatus embodiment of claims 23-25, 27-28, and 41.  Therefore, the above rejections for claims 23-25, 27-28, and 41 are applicable to claims 35-37, 39-40, and 43, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hooker (US 7,111,125) discloses a processor for copying data from memory wherein an instruction indicates a number of cache lines to be moved.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182